DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 28 in this application is given the broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 9 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Gansbeke Wouter et al.: “End-to-end Land Detection through Differentiable Least Squares Fitting”, 2019 IEEE/CVF INTERNATIONAL CONFERENCE ON COMPUTER VISION WORKSHOP (ICCVW), IEEE, 27 October 2019 (2019-10-27), pages 905-913, (Wouter et al). 
	Regarding claim 1, Wouter et al. discloses: “receiving an input image (Pg. 907, Figure 1: “Image”; Pg. 909, Section 3.2, Col. 1: “the task is to predict the parameters of the two border lines of the ego-lane (i.e. the lane the car is driving in) in an image recorded from the front-facing camera in a car”; “Pg. 906, Section 2.1: “Each pixel in an image has a fixed (x, y)-coordinate associated with it”); providing the input image to a lane marker detection model (Pg. 907, Figure 1: “Deep Network”; Pg. 906, Section 2.1, col. 2, para. 2: “For the task of lane detection, the network must generate multiple weight maps: one for each lane line that needs to be detected”); processing the input image with a shared lane marker portion (Figure 6: “Shared Encoder Representation”, “Horizon Estimation Branch”, “Line Classification Branch”; Pg. 911, Section 3.3, Col. 1: “In order to get the final coordinates of the lane lines, we augment our method in a shared encoder architecture with a line prediction branch and a horizon prediction branch”) of the lane marker detection model (Pg. 912, Figure 6: “The framework for our multi-lane detection. The three tasks are represented as the three branches in the figure which are necessary to generate the final line coordinates”); processing output of the shared lane marker portion of the lane marker detection model with a plurality of lane marker-specific representation layers of the lane marker detection model to generate a plurality of lane marker representations (Pg. 910, col. 2, Section 3.3: “the goal is to detect the ego-lanes as well as the farther lane lines in the driving scene (i.e. 4 lane lines in total)”; Pg. 911, Section 3.3, col. 1: “In order to get the final coordinates of the lane lines, we augment our method in a shared encoder architecture with a line prediction branch and a horizon prediction branch); and outputting a plurality of lane markers based on the plurality of lane marker representations” (Figure 6: “Coefficients”, Pg. 910; Section 3.3., col. 2: “The framework must predict 4 sets of coefficients a, band c to model the four lane lines accurately in the ortho-view”; Figure 6: “Horizon Estimation Branch”; “Line Classification Branch”, Pg. 911, Section 3.3., col. 1: “The horizon estimation branch performs a regression to estimate the horizon and the line classification branch determines if a line is present or not”).
	With respect to claim 2, Wouter et al. discloses: “processing the input image (Pg. 906, col. 1, Section 2.1, col. `: “Each pixel in an image has a fixed ( x, y )-coordinate associated with it in the image reference frame”) through a plurality of shared lane marker representation layers of the lane marker detection model” (Pg. 906, col. 2, Section 2.1, col. 2: “We can equip each coordinate with a weight w, predicted by a deep neural network conditioned on the input image. This is achieved by designing the network to generate a feature map with the same spatial dimensions as the input image, representing a weight for each pixel coordinate”).
	Regarding claim 3, Wouter et al. discloses: “outputting the plurality of lane markers comprises, for each lane marker of the plurality of lane markers (Figure 6: “Coefficients”, Pg. 910; Section 3.3., col. 2: “The framework must predict 4 sets of coefficients a, b and c to model the four lane lines accurately in the ortho-view”): predicting a horizontal location of a lane vertex using a first output layer of the lane marker detection model (Figure 6: “Horizon Estimation Branch”, “Horizon limit y”; Pg. 911, Section 3.3., col. 1: “The horizon estimation branch performs a regression to estimate the horizon); predicting a vertex-wise existence confidence using a second output layer of the lane marker detection model (Figure 6: “Line Classification Branch”, Pg. 911, Section 3.3., col. 1: “the line classification branch determines if a line is present or not”; and predicting a lane marker-wise existence confidence using a third output layer of the lane marker detection model” (Figure 6: “Line presence”: “informs the framework that there are only three lanes in the image”).
	Regarding claim 5, Wouter et al. discloses: “compressing the input image (Figure 6: “Image”) using an encoder-decoder segmentation network” (Figure. 6: “Encoder”, “Decoder”).
	Regarding claim 9, Wouter et al. discloses: “displaying on an output image a plurality of lane representations” (Figure 5: “Qualitative results on the lane detection task. From left to right: input image with overlayed ground truth (green) and predicted lane lines (purple), ortho-view of the scene in which the loss is calculated (see text), coordinate weight maps corresponding to left and right lane lines”).

	With respect to claim 28, Wouter et al. discloses: “a processing system (Figure 1, Figure 6), comprising: means for receiving an input image (Pg. 907, Figure 1: “Image”; Pg. 909, Section 3.2, Col. 1: “the task is to predict the parameters of the two border lines of the ego-lane (i.e. the lane the car is driving in) in an image recorded from the front-facing camera in a car”; “Pg. 906, Section 2.1: “Each pixel in an image has a fixed (x, y)-coordinate associated with it”); means for providing the input image to a lane marker detection model (Pg. 907, Figure 1: “Deep Network”; Pg. 906, Section 2.1, col. 2, para. 2: “For the task of lane detection, the network must generate multiple weight maps: one for each lane line that needs to be detected”); means for processing the input image with a shared lane marker portion (Figure 6: “Shared Encoder Representation”, “Horizon Estimation Branch”, “Line Classification Branch”; Pg. 911, Section 3.3, Col. 1: “In order to get the final coordinates of the lane lines, we augment our method in a shared encoder architecture with a line prediction branch and a horizon prediction branch”) of the lane marker detection model (Pg. 912, Figure 6: “The framework for our multi-lane detection. The three tasks are represented as the three branches in the figure which are necessary to generate the final line coordinates”); means for processing output of the shared lane marker portion of the lane marker detection model with a plurality of lane marker-specific representation layers of the lane marker detection model to generate a plurality of lane marker representations (Pg. 910, col. 2, Section 3.3: “the goal is to detect the ego-lanes as well as the farther lane lines in the driving scene (i.e. 4 lane lines in total)”; Pg. 911, Section 3.3, col. 1: “In order to get the final coordinates of the lane lines, we augment our method in a shared encoder architecture with a line prediction branch and a horizon prediction branch); and means for outputting a plurality of lane markers based on the plurality of lane marker representations” (Figure 6: “Coefficients”, Pg. 910; Section 3.3., col. 2: “The framework must predict 4 sets of coefficients a, band c to model the four lane lines accurately in the ortho-view”; Figure 6: “Horizon Estimation Branch”; “Line Classification Branch”, Pg. 911, Section 3.3., col. 1: “The horizon estimation branch performs a regression to estimate the horizon and the line classification branch determines if a line is present or not”).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wouter et al. in view of US Patent Application Publication No. 20140153823 (Lee et al).
	Claim 6 is dependent upon Claim 1.  As discussed above, Claim 1 is disclosed by Wouter et al.  Thus, those limitations of claim 6 that are recited in Claim 1 are also disclosed by Wouter et al. 
However, Wouter et al. does not clearly disclose the remaining limitations of the claims.  To that end with respect to claim 6, Lee et al. discloses: “a last lane marker-specific representation layer for each respective lane marker-specific representation comprises a size of h vertical pixels, 1 horizontal pixel, and c channels” ([0036]: “the adaptive interpolation unit 110 interpolates color channels and an NIR channel of the MFA pattern image 210 to a maximum resolution, based on difference values in vertical and horizontal pixel directions”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Wouter et al. with the invention of Lee et al. in order to provide values for interpolation of the channels, vertical pixels and horizontal pixels (e.g., see Lee et al. @ [0036]).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wouter et al. in view of US Patent Application Publication No. 20090034977 (Kefeder).
	Claims 7 and 8 are dependent upon Claim 1.  As discussed above, Claim 1 is disclosed by Wouter et al.  Thus, those limitations of claims 7 and 8 that are recited in Claim 1 are also disclosed by Wouter et al. 
	However, Wouter et al. does not clearly disclose the remaining limitations of the claims.  To that end regarding claim 7, Kefeder disclose: “using one or more horizontal reduction modules (FIG. 2: 24A) to compress input data (ABSTRACT: “The method of reducing the size of an initial image into a final image, each image being formed by a matrix of ordered pixels”) in the shared lane marker portion of the lane marker detection model” (FIG. 2: 24A; [0054]: “The horizontal reduction module 24A is able to filter and decimate elementary pixels according to rows of pixels constituting the image”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Wouter et al. with the invention of Kefeder in order to reduce the size of an image (e.g., see Kefeder @ ABSTRACT, [0054]).
	With respect to claim 8, Kefeder  discloses: “using one or more additional horizontal reduction modules (FIG. 2: 24A) to compress input data (ABSTRACT: “The method of reducing the size of an initial image into a final image, each image being formed by a matrix of ordered pixels”) in the plurality of lane marker-specific representation layers of the lane marker detection model” (FIG. 2: 24A; [0054]: “The horizontal reduction module 24A is able to filter and decimate elementary pixels according to rows of pixels constituting the image”).

Claims 10 - 12, 14, 18 - 21, 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wouter et al. in view of US Patent Application Publication No. 20200285869 (Mansour et al).
	With respect to claims 10, Wouter et al. discloses: “a processing system (Figure 1, Figure 6), comprising: “receive an input image (Pg. 907, Figure 1: “Image”; Pg. 909, Section 3.2, Col. 1: “the task is to predict the parameters of the two border lines of the ego-lane (i.e. the lane the car is driving in) in an image recorded from the front-facing camera in a car”; “Pg. 906, Section 2.1: “Each pixel in an image has a fixed (x, y)-coordinate associated with it”); provide the input image to a lane marker detection model (Pg. 907, Figure 1: “Deep Network”; Pg. 906, Section 2.1, col. 2, para. 2: “For the task of lane detection, the network must generate multiple weight maps: one for each lane line that needs to be detected”); process the input image with a shared lane marker portion (Figure 6: “Shared Encoder Representation”, “Horizon Estimation Branch”, “Line Classification Branch”; Pg. 911, Section 3.3, Col. 1: “In order to get the final coordinates of the lane lines, we augment our method in a shared encoder architecture with a line prediction branch and a horizon prediction branch”) of the lane marker detection model (Pg. 912, Figure 6: “The framework for our multi-lane detection. The three tasks are represented as the three branches in the figure which are necessary to generate the final line coordinates”); process output of the shared lane marker portion of the lane marker detection model with a plurality of lane marker-specific representation layers of the lane marker detection model to generate a plurality of lane marker representations (Pg. 910, col. 2, Section 3.3: “the goal is to detect the ego-lanes as well as the farther lane lines in the driving scene (i.e. 4 lane lines in total)”; Pg. 911, Section 3.3, col. 1: “In order to get the final coordinates of the lane lines, we augment our method in a shared encoder architecture with a line prediction branch and a horizon prediction branch); and output a plurality of lane markers based on the plurality of lane marker representations” (Figure 6: “Coefficients”, Pg. 910; Section 3.3., col. 2: “The framework must predict 4 sets of coefficients a, band c to model the four lane lines accurately in the ortho-view”; Figure 6: “Horizon Estimation Branch”; “Line Classification Branch”, Pg. 911, Section 3.3., col. 1: “The horizon estimation branch performs a regression to estimate the horizon and the line classification branch determines if a line is present or not”).
	However, Wouter et al. does not clearly disclose the remaining limitations of the claim. To that end, US Patent Application Publication No. 20200285869 (Mansour et al.) discloses: “a memory (FIG. 1: 20) comprising computer-executable instructions; and one or more processors (FIG. 1: 18) configured to execute the computer-executable instructions” ([0025]: “a preprogrammed digital computer or processor 18, memory or non-transitory computer readable medium 20 used to store data such as control logic, software applications, instructions, computer code”; “Computer code includes any type of program code, including source code, object code, executable code, and a neural network. The processor 18 is configured to execute the code or instructions and the neural network”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Wouter et al. with the invention of Mansour et al. in order to provide a processor and non-transitory computer readable medium to perform a method (e.g., see Mansour et al. @ [0025]).
	Regarding claim 19, Wouter et al. discloses: “receiving an input image (Pg. 907, Figure 1: “Image”; Pg. 909, Section 3.2, Col. 1: “the task is to predict the parameters of the two border lines of the ego-lane (i.e. the lane the car is driving in) in an image recorded from the front-facing camera in a car”; “Pg. 906, Section 2.1: “Each pixel in an image has a fixed (x, y)-coordinate associated with it”); providing the input image to a lane marker detection model (Pg. 907, Figure 1: “Deep Network”; Pg. 906, Section 2.1, col. 2, para. 2: “For the task of lane detection, the network must generate multiple weight maps: one for each lane line that needs to be detected”); processing the input image with a shared lane marker portion (Figure 6: “Shared Encoder Representation”, “Horizon Estimation Branch”, “Line Classification Branch”; Pg. 911, Section 3.3, Col. 1: “In order to get the final coordinates of the lane lines, we augment our method in a shared encoder architecture with a line prediction branch and a horizon prediction branch”) of the lane marker detection model (Pg. 912, Figure 6: “The framework for our multi-lane detection. The three tasks are represented as the three branches in the figure which are necessary to generate the final line coordinates”); processing output of the shared lane marker portion of the lane marker detection model with a plurality of lane marker-specific representation layers of the lane marker detection model to generate a plurality of lane marker representations (Pg. 910, col. 2, Section 3.3: “the goal is to detect the ego-lanes as well as the farther lane lines in the driving scene (i.e. 4 lane lines in total)”; Pg. 911, Section 3.3, col. 1: “In order to get the final coordinates of the lane lines, we augment our method in a shared encoder architecture with a line prediction branch and a horizon prediction branch); and outputting a plurality of lane markers based on the plurality of lane marker representations” (Figure 6: “Coefficients”, Pg. 910; Section 3.3., col. 2: “The framework must predict 4 sets of coefficients a, band c to model the four lane lines accurately in the ortho-view”; Figure 6: “Horizon Estimation Branch”; “Line Classification Branch”, Pg. 911, Section 3.3., col. 1: “The horizon estimation branch performs a regression to estimate the horizon and the line classification branch determines if a line is present or not”).
	In addition, (Mansour et al.) discloses: “a non-transitory computer-readable medium (FIG. 1: 20) comprising instructions that, when executed by one or more processors (FIG. 1: 18) of a processing system, cause the processing system to perform a method” ([0025]: “a preprogrammed digital computer or processor 18, memory or non-transitory computer readable medium 20 used to store data such as control logic, software applications, instructions, computer code”; “Computer code includes any type of program code, including source code, object code, executable code, and a neural network. The processor 18 is configured to execute the code or instructions and the neural network”).  
	With respect to claims 11 and 20, Wouter et al. further discloses: “processing the input image (Pg. 906, col. 1, Section 2.1, col. `: “Each pixel in an image has a fixed ( x, y )-coordinate associated with it in the image reference frame”) through a plurality of shared lane marker representation layers of the lane marker detection model” (Pg. 906, col. 2, Section 2.1, col. 2: “We can equip each coordinate with a weight w, predicted by a deep neural network conditioned on the input image. This is achieved by designing the network to generate a feature map with the same spatial dimensions as the input image, representing a weight for each pixel coordinate”).
	Regarding claims 12 and 21, Wouter et al. further discloses: “outputting the plurality of lane markers comprises, for each lane marker of the plurality of lane markers (Figure 6: “Coefficients”, Pg. 910; Section 3.3., col. 2: “The framework must predict 4 sets of coefficients a, b and c to model the four lane lines accurately in the ortho-view”): predicting a horizontal location of a lane vertex using a first output layer of the lane marker detection model (Figure 6: “Horizon Estimation Branch”, “Horizon limit y”; Pg. 911, Section 3.3., col. 1: “The horizon estimation branch performs a regression to estimate the horizon); predicting a vertex-wise existence confidence using a second output layer of the lane marker detection model (Figure 6: “Line Classification Branch”, Pg. 911, Section 3.3., col. 1: “the line classification branch determines if a line is present or not”; and predicting a lane marker-wise existence confidence using a third output layer of the lane marker detection model” (Figure 6: “Line presence”: “informs the framework that there are only three lanes in the image”).
	Regarding claims 14 and 23, Wouter et al. further discloses: “compressing the input image (Figure 6: “Image”) using an encoder-decoder segmentation network” (Figure. 6: “Encoder”, “Decoder”).
	Regarding claims 18 and 27, Wouter et al. further discloses: “displaying on an output image a plurality of lane representations” (Figure 5: “Qualitative results on the lane detection task. From left to right: input image with overlayed ground truth (green) and predicted lane lines (purple), ortho-view of the scene in which the loss is calculated (see text), coordinate weight maps corresponding to left and right lane lines”).

Claims 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wouter et al. in view of Mansour et al. and Lee et al.
	Claims 15 and 24 are dependent upon Claims 10 and 19, respectively.  As discussed above, Claims 10 and 19 are disclosed by the combination of Wouter et al. and Mansour et al.  Thus, those limitations of claims 10 and 19 that are recited in claims 15 and 24, respectively, are also disclosed by the combination of Wouter et al. and Mansour et al.  
However, the combination of Wouter et al. and Mansour et al.  does not clearly disclose the remaining limitations of the claims.  To that end with respect to claims 15 and 24, Lee et al. discloses: “a last lane marker-specific representation layer for each respective lane marker-specific representation comprises a size of h vertical pixels, 1 horizontal pixel, and c channels” ([0036]: “the adaptive interpolation unit 110 interpolates color channels and an NIR channel of the MFA pattern image 210 to a maximum resolution, based on difference values in vertical and horizontal pixel directions”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Wouter et al. and Mansour et al. with the invention of Lee et al. in order to provide values for interpolation of the channels, vertical pixels and horizontal pixels (e.g., see Lee et al. @ [0036]).

Claims 16, 17, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wouter et al. in view of Mansour et al. and Kefeder.
	Claims 16, 17; and 25, 26 are dependent upon Claims 10and 19, respectively.  As discussed above, Claims 10 and 19 are disclosed by the combination of  Wouter et al. and Mansour et al.  Thus, those limitations of claims 16, 17; and 25, 26; that are recited in Claims 10 and 19, respectively, are also disclosed by the combination of Wouter et al. and Mansour et al.  
	However, the combination of Wouter et al. and Mansour et al. does not clearly disclose the remaining limitations of the claims.  To that end regarding claims 16 and 25, Kefeder disclose: “using one or more horizontal reduction modules (FIG. 2: 24A) to compress input data (ABSTRACT: “The method of reducing the size of an initial image into a final image, each image being formed by a matrix of ordered pixels”) in the shared lane marker portion of the lane marker detection model” (FIG. 2: 24A; [0054]: “The horizontal reduction module 24A is able to filter and decimate elementary pixels according to rows of pixels constituting the image”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Wouter et al. and Mansour et al. with the invention of Kefeder in order to reduce the size of an image (e.g., see Kefeder @ ABSTRACT, [0054]).
	With respect to claims 17 and 26, Kefeder  futher discloses: “using one or more additional horizontal reduction modules (FIG. 2: 24A) to compress input data (ABSTRACT: “The method of reducing the size of an initial image into a final image, each image being formed by a matrix of ordered pixels”) in the plurality of lane marker-specific representation layers of the lane marker detection model” (FIG. 2: 24A; [0054]: “The horizontal reduction module 24A is able to filter and decimate elementary pixels according to rows of pixels constituting the image”).



Allowable Subject Matter
Claims 4, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Myron Wyche/                            6/14/2022
Primary Examiner                   AU2644